DETAILED ACTION
This action is in response to the submission filed on 5/22/2019.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concept) without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception.  (See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of 
Regarding claim 1, applying step 1, the preamble in claim 1 claims a method, therefore this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method, comprising:

receiving, as input, a plurality of components for a vehicle workspace;

determining an optimization of a routing of a plurality of connections, each of which connect to at least one of the plurality of components; and

providing an output indicative of the routing within the vehicle workspace.

The limitation of “determining an optimization of a routing of a plurality of connections, each of which connect to at least one of the plurality of components
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites two additional limitations that is not an abstract idea: (1)
receiving, as input, a plurality of components for a vehicle workspace; and (2) providing an output indicative of the routing within the vehicle workspace.
The additional limitation of “receiving, as input, a plurality of components for a vehicle workspace” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering in order to perform an abstract idea. See MPEP
2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions
using the Internet to verify credit card transactions. Receiving data does not add a meaningful
limitation to the abstract idea.
The additional limitation of “providing an output indicative of the routing within the vehicle workspace” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Generating and displaying an output indicative of a routing does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 19 is similarly rejected as claim 1 above. The claim recites the abstract idea of a mathematical concept of optimization with the insignificant extra solution activity of receiving input and providing an output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the “a processor” and a “memory” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 
Claims 2-18 and 20 are further directed to the process of optimization which is a mathematical concept, and the receiving of input and the outputting of the routing which are insignificant extra-solution activity as indicated above.  If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a component position vector representative of a first reference point (on a respective component) that is relative to an origin of the vehicle workspace or a feature position vector representative of a second reference point (on a connector of the respective component) that is relative to the origin of the vehicle workspace.” It is unclear why there are two phrases in parentheticals and what relation they have to the remaining claim language. For the purposes of examination the claim is interpreted to mean that a position vector is represented of a component position. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 7, 10, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”).
Regarding claims 1 and 19, Cagan teaches:
A method, comprising: 

receiving, as input, a plurality of components for a vehicle workspace (Cagan: page 781, “Given a set of three-dimensional objects of arbitrary geometry”; page 787, “geometric models of a Saturn car engine compartment to generate alternative rough layouts”, “Eleven major parts in a Saturn car engine compartment are modeled to scale using a commercial solid modeling package”; if the objects are modeled in the commercial modeling package then by necessity they were received as input from computer memory, a database or a user); 

determining an optimization of a routing of a plurality of connections, each of which connect to at least one of the plurality of components (Cagan: Abstract, “algorithm able to optimize the placement of components of arbitrary geometry inside an arbitrarily shaped container over multiple design goals and subject to inter-component spatial and performance constraints”; page 787, “optimizes several objectives including tube routings and assemblability”; page 788, “tube routing optimization along with spatial constraint satisfaction”, “The tube routing includes six tube routes to be connected”; page 788, “The integrated layout and routing of a heat pump product…packing density and tube routing optimization along with spatial constraint satisfaction”, “The tube routing includes six tube routes to be connected, with endpoints of each route as…”, “Figure 9 shows two snapshots of solutions if the rotations are constrained to 908 as with the original problem. It is interesting to note the difference in the solutions without the 908 restriction. Notice how, without the restriction, the compressor (the largest cylinder) rotates to accommodate a shorter tube route between itself and the accumulator (the medium cylinder), and the reversing valve is more flexibly positioned and oriented to shorten the route length; all the other objective function terms are kept the same”; the tubing connects the heat pump components); and 

providing an output indicative of the routing within the vehicle workspace (Cagan: Figures 7-10).

Regarding claim 2, Cagan teaches:
(Cagan: Introduction, “find a placement for the objects within
the space that achieves the design objectives, such that none of the objects interferes (i.e. occupy the same space), while satisfying optional spatial and performance constraints on the objects.”; page 782, “interference detection and quantification between components” ;page 788, “Input and output heat exchanger valves and service valves are specified by small blocks. Dimensions can be found”; page 784, “Interference detection is the process by which one can
determine if two components are intersecting with each other. Interference evaluation quantifies the ‘degree’ of intersection, so that appropriate penalty terms can be devised. At each iteration in the optimization process, the annealing algorithm perturbs the positions of components and requires interference detection and evaluation”; clearance/non-clearance assessments are equivalent to interference assessments).

Regarding claim 3, Cagan teaches:
The method of claim 2, wherein the dimensions are two-dimensional or three-dimensional (Cagan: page 782, “Three-Dimensional Layout Optimization by Simulated Annealing”; Figures 7-10).

Regarding claim 5, Cagan teaches:
The method of claim 1, wherein receiving as input comprises at least one of: receiving the input from a user, receiving the from a computer memory, or receiving the from a computer database (Cagan: page 781, “Given a set of three-dimensional objects of arbitrary geometry”; page 787, “geometric models of a Saturn car engine compartment to generate alternative rough layouts”, “Eleven major parts in a Saturn car engine compartment are modeled to scale using a commercial solid modeling package”; if the objects are modeled in the commercial modeling package then by necessity they were received as input from computer memory, a database or a user).

Regarding claim 7, Cagan teaches:
The method of claim 1, further comprising: randomly positioning the plurality of components into the vehicle workspace (Cagan: page 784, “the algorithm essentially performs a random walk through the solution space”).

Regarding claims 10 and 20, Cagan teaches:
The method of claim 1, further comprising: iteratively moving at least some of the plurality of components within the vehicle workspace (Cagan: Table 1, “20 runs each”; page 784, “At each iteration in the optimization process, the annealing algorithm perturbs the positions of components and requires interference detection and evaluation”).

Regarding claim 15, Cagan teaches:
The method of claim 1, wherein determining the optimization further comprises determining a total cost associated with a first component layout within the workspace and comparing it with a total cost of a second component layout within the workspace, wherein the second component layout includes a movement of at least one of the plurality of components relative to the first component layout (Cagan: page 783, “Minimization of routing costs”, “Minimization of configuration costs”, “minimize the overall cost of the layout by determining not only
optimal positions but also optimal configurations of components”; Figure 7, “Two alternative layouts for the Saturn engine compartment”).

Regarding claim 16, Cagan teaches:
The method of claim 1, wherein determining the optimization further comprises using at least one cost factor (Cagan: page 783, “Minimization of routing costs”, “Minimization of configuration costs”).

Regarding claim 17, Cagan teaches:
The method of claim 16, wherein the at least one cost factor is associated with: a cost of the plurality of connections (Cagan: page 783, “Minimization of routing costs”), a weight of the plurality of connections, a corrosion of at least one of the plurality of connections, a thermal-shield of at least one of the plurality of connections, a supplier sourcing of at least one of the plurality of connections, an assembly of at least one of the plurality of connections (Cagan: page 783, “Minimization of configuration costs”), a repair of at least one of the plurality of connections, a crash of at least one of the plurality of connections, or a governmental regulation of at least one of the plurality of connections.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of US 2009/0152392 (“Hogan”).
Regarding claim 4, Cagan does not teach but Hogan does teach:
The method of claim 1, wherein the input further comprises: at least one of a keep-out (KO) zone or component-specific (CS)-zone data (Hogan: para [0016], “FIGS. 4A and 4B are top and side views demonstrating use of the faceted views of FIGS. 3A and 3B to establish a maximum local height required by the keep-out zone of the payload”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Hogan (directed to keep-out zones) and arrived at component layout optimization with keep-out zones. One of ordinary skill in the art would have been motivated to make such a combination to “provide a system that achieves a higher quality in the geometry generated.  It is further desirable to provide a system where the geometry morphs smoothly as the parameters change, making it well-suited for optimization” (Hogan: paras [0006-0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of US 8,417,652 (“Fox”), provided by Applicant.
Regarding claim 6, Cagan does not teach but Fox does teach:
The method of claim 1, wherein the workspace is mathematically represented as a workspace matrix comprising segments having values of zero (0) or one (1), wherein, when one of the plurality of components occupy one of the segments, the respective segment's value is assigned to one (1) (Fox: Figures 2, 6).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Fox (directed to assigned values to components) and arrived at component layout optimization with assigned values to components. One of ordinary skill in the art would have been motivated to make such a combination to “to find optimized solutions to conventional sequencing problems in design, manufacturing, maintenance, and transportation, where the objective is to optimize the placement of objects, components, or other physical objects ordered in space, including the stock cutting problem, pattern layout problem, circuit board design, communications network design, and similar problems” (Fox: col. 1).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of “Layout Optimization of Manufacturing Cells Using Particle Swarm Optimization” (“Lei”).
Regarding claim 8, Cagan does not teach but Lei does teach:
(Lei: page 393, “Position vector of the j-th station/cell”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Lei (directed to position vectors) and arrived at component layout optimization with position vectors. One of ordinary skill in the art would have been motivated to make such a combination for “a 3D graphics simulation environment for the optimal layout design of reconfigurable manufacturing systems” (Lei: Introduction).

Regarding claim 9, Cagan does not teach but Lei does teach:
The method of claim 8, wherein the at least one vector is: a component position vector representative of a first reference point (on a respective component) that is relative to an origin of the vehicle workspace or a feature position vector representative of a second reference point (on a connector of the respective component) that is relative to the origin of the vehicle workspace (Lei: page 393, “Position vector of the j-th station/cell”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Lei (directed to position vectors) and arrived at component layout optimization with position vectors. One of ordinary skill in the art would have been motivated to make such a combination for “a 3D graphics simulation environment for the optimal layout design of reconfigurable manufacturing systems” (Lei: Introduction).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of “Objective Function Effect Based Pattern Search- Theoretical Framework Inspired by 3D Component Layout” (“Aladahalli”).
Regarding claim 11, Cagan does not teach but Aladahalli does teach:
The method of claim 10, wherein iteratively moving further comprises at least one displacement or at least one rotation (Aladahalli: page 243, “In 3D component layout, the patterns are the translations and rotations of components and step sizes are the amounts of translations and rotations.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Aladahalli (directed to rotations) and arrived at component layout optimization with rotations. One of ordinary skill in the art would have been motivated to make such a combination for “faster solutions to 3D component layout problems” (Aladahalli: Introduction). 

Regarding claim 12, Cagan does not teach but Aladahalli does teach:
The method of claim 10, wherein iteratively moving at least some of the plurality of components occurs via a step size (Aladahalli: page 246, “The magnitude of the steps is controlled by the step size control parameter Δk”; page 248, “Theorem 5.1. Given a set of p patterns, their respective step sizes, and the probability of acceptance (objective function improvement) of a move α, the expected number of iterations Nk”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Aladahalli (directed to step size and arrived at component layout (Aladahalli: Introduction). 

Regarding claim 13, Cagan does not teach but Aladahalli does teach:
The method of claim 12, wherein iteratively moving at least some of the plurality of components over a plurality of runs, wherein the step size decreases over at least some of the plurality of runs (Aladahalli: page 250, “decrease the step size”; Figure 4).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Aladahalli (directed to decreasing step size) and arrived at component layout optimization with decreasing step size. One of ordinary skill in the art would have been motivated to make such a combination for “faster solutions to 3D component layout problems” (Aladahalli: Introduction). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of “Offshore wind farm electrical cable layout optimization” (“Pillai”).
Regarding claim 14, Cagan does not teach but Pillai does teach:
The method of claim 1, wherein determining the optimization further comprises using a pathfinding algorithm (Pillai: Abstract, “pathfinding algorithm”; Title, “Offshore wind farm electrical cable layout optimization”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Pillai (directed to a pathfinding algorithm) and arrived at component layout optimization with a pathfinding algorithm. One of ordinary skill in the art would have been motivated to make such a combination for an automated approach for the efficient placement of components and the design of a network through the minimization of the cost (Pillai: Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “A simulated annealing-based algorithm using hierarchical models for general three dimensional component layout” (“Cagan”) in view of “Estimation of layout densities for CMOS digital circuits” (“Moraes”).
Regarding claim 18, Cagan does not teach but Moraes does teach:
The method of claim 1, wherein determining the optimization further comprises applying a shrinking factor to the vehicle workspace (Moraes: page 5-6, “Applying a 0.7 shrinking
factor”; 2. Layout Style).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cagan (directed to component layout optimization) with Moraes (directed to a shrinking factor) and arrived at component layout optimization with a shrinking factor. One of ordinary skill in the art would have been motivated to make such a combination for an automated approach for the efficient placement of components and the design of a network through the minimization of the cost (Moraes: Abstract). 
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Architectural Layout Design Optimizations”: This article presents an optimization model of the quantifiable aspects of architectural floorplan layout design, and a companion article presents a method for integrating mathematical optimization and subjective decision making during conceptual design.
“A survey of computational approaches to three-dimensional layout problems”: this paper reviews the state of the art in product layout algorithms. The focus on optimization and geometric interference calculation strategies addresses the common aspects of the layout problem for all applications. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148